                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ANGELINEL BROWN,                                             CIVIL ACTION

        Plaintiff,
                                                              NO. 20-421-KSM
        v.

 CITY OF PHILADELPHIA, et al.,

        Defendants.


                                             ORDER

       AND NOW, this 27th day of May, 2021, upon consideration of Defendants’ Motion for

Summary Judgment (Doc. No. 36); the submissions of Plaintiff that were not stricken, per this

Court’s May 3, 2021 Order (Doc. No. 38, Doc. No. 41 pp. 13–142, and Doc. No. 45); the oral

argument on the motion; and for the reasons set forth in the accompanying Memorandum, it is

hereby ORDERED as follows:

       1.      Defendants’ Motion for Summary Judgment (Doc. No. 36) is GRANTED with

respect to Plaintiff’s free speech retaliation claim and DENIED with respect to Plaintiff’s political

patronage claim.

       2.      Defendants’ Motions to Dismiss (Doc. Nos. 26 & 27) are DENIED as moot.

IT IS SO ORDERED.

                                                      /s/ Karen Spencer Marston
                                                      _____________________________
                                                      KAREN SPENCER MARSTON, J.
